People v Conklin (2015 NY Slip Op 07342)





People v Conklin


2015 NY Slip Op 07342


Decided on October 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 8, 2015

Friedman, J.P., Andrias, Saxe, Gische, Kapnick, JJ.


15830 4252/10

[*1] The People of the State of New York, Respondent,
vDaniel Conklin, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Sharmeen Mazumder of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (David P. Johnson of counsel), for respondent.

Judgment, Supreme Court, Bronx County (John W. Carter, J.), rendered May 8, 2013, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him to a term of 3½ years, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations. The evidence established that an officer saw defendant in the hallway outside of his apartment with a firearm in plain view.
The court's Sandoval ruling, which permitted inquiry into only some of defendant's convictions, and precluded inquiry into their underlying facts, was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]).
The court appropriately instructed the jury that the hallway outside of defendant's apartment was, as a matter of law, outside of defendant's "home" for purposes of Penal Law § 265.03(3), because defendant lacked a privacy interest in a hallway open, at least, to all residents and their invitees, and there was no factual issue to be resolved by the jury (see People v Powell, 54 NY2d 524, 530-531 [1981]; People v Porto, 273 AD2d 139 [1st Dept 2000], lv denied 95 NY2d 907 [2000]; see also People v White, 75 AD3d 109, 121-122 [2d Dept 2010], lv denied 13 NY3d 758 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 8, 2015
CLERK